DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Chambers in view of Conti does not teach the limitation regarding the rim compression force as claimed. This argument is not persuasive. The device of the prior art is structurally identical to the device as claimed and therefore would also perform in the same manner as the device as claimed. Furthermore, the need to fold a menstrual cup and have it return elastically to its original shape is widely known and additionally the menstrual cup must be comfortable for the user, while also sealing sufficiently. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the stiffness to allow for both of those functions. 
Regarding Applicant’s argument that the claim does not require the device formed from silicone and that the device of Chambers in view of Conti is formed from an unknown species of silicone which may have differing properties: The disclosure of the genus of silicone is interpreted to be sufficient that one of ordinary skill would immediately envisage it to include all grades of medical silicone. 
The proposed combination is not based on improper hindsight and is instead based on the teachings, suggestions, and motivation in the prior art and consideration of the skill of a person having ordinary skill in the art prior to the effective filing date of the claimed invention. Although the prior art does not explicitly recite certain limitations of the claims, the proposed combination provides a reasoned basis for the conclusion that such limitations are obvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US Pre-Grant Publication 2008/0077097) in view of Conti (US Pre-Grant Publication 2017/0049609).
Regarding claim 1, Chambers et al. teaches a menstrual cup (20) (Figs. 1-2) comprising a receptacle (22) having an open top end and a closed base (See Fig. 4), the receptacle comprising: 

Chambers fails to specifically teach that the inner diameter ‘D’ is more than 35mm, or that the length from the top end to the base of the receptacle is less than 53mm.
Conti teaches a menstrual cup having a range of diameter (76), rim (70) thickness, and a height of the receptacle of 43mm-54mm (height of device (40) – height of stem (44)) [0039]. Conti further teaches that the vaginal insert device of the invention can come in different sizes in order to accommodate differences in anatomy between women. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Chambers to have a receptacle height of 43-54mm as suggested by Conti in order to accommodate difference in anatomy between women. Furthermore, it would have been obvious to optimize the inner diameter of the device of Chambers, based on the motivation provided by Conti, in order to accommodate differences in anatomy and provide the user with the best comfort and fit. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Chambers in view of Conti fails to teach that the rim requires a compression force as measured by the compression test method of at least 1N.  However, Chambers teaches that the device is formed from an elastomeric material [0022], and that the rim is folded to allow for insertion and then returns to its predetermined diameter [0023]. Therefore the rim of the device of Chambers necessarily requires a compression force to deform the rim. Although Chambers is silent as to the specific compression force, In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 2, Chambers in view of Conti teaches the menstrual cup as claimed in claim 1, but fails to specifically teach that the rim has a depth of between 7mm to 10 mm measured from the top end of the receptacle towards the base. However, Chambers does teach that the rim must be folded for insertion [0023] and that the menstrual cup is elastomeric [0022]. Conti further teaches that the dimensions of the menstrual cup can be altered in order to accommodate the anatomy of different users. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the height of the rim to optimize the stiffness of the rim in order to ensure the rim has sufficient biasing force to return to the predetermined diameter, and still be allowed to fold in a variety of ways by the user for ease of insertion. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Chambers in view of Conti teaches the menstrual cup as claimed in claim 1, but fails to teach that the cup has a diameter D20 measured a distance of 20mm from the top end in a 20 to Di is less than 0.9. However, the claimed limitations are intereprted to be a change in size/proportion which would have been obvious to one of ordinary skill. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Alternatively the configuration as claimed can be considered a change in shape which is a matter of choice which would have been obvious to one of ordinary skill. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 4, Chambers also teaches that the receptacle has a wall (at least 36) extending from a base of the rim to the base of the receptacle, the wall having a thickness TW of between 2 mm and 4.5 mm [0017].  
Regarding claim 5, Chambers also teaches that the ratio of TW to Tr is less than 0.8. The thickness of the wall (36) of Chambers is 2.2mm, and the thickness of the rim (34) of Chambers is about 5mm [0017].  
Regarding claim 6, Chambers also teaches that the transition from rim to receptacle wall is a concave curve (See Fig. 4) but fails to teach the specific radius of curvature of between 6 mm and 9 mm. However, the claimed configuration is interepreted to be a change in shape which was a matter of choice which one of ordinary skill would have found obvious. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container 
Regarding claim 9, Chambers also teaches that the receptacle has one or more grips (at least 44) provided on an external base of the receptacle (See Fig. 4).  
Regarding claim 10, Chambers also teaches that the one or more grips are provided between the external base and a distance that is 40% of the receptacle height (at least because the grips extend to the lowest portion of the receptacle) (See Fig. 4).  
Regarding claim 11, Chambers in view of Conti teaches the menstrual cup as claimed in claim 9. Chambers also teaches that the grips are in the form of concentric circles, but fails to teach the specific protruding distance of the grips. Conti teaches grips on the menstrual cup receptacle portions wherein the grips are in the form of concentric circles protruding a distance of between 0.5 mm and 1.25 mm from an external wall of the receptacle [0039].  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ridges of Chambers with the teachings of Conti and form the ridges protruding a distance of .5mm as suggested by Conti in order to ensure that the ridges provided sufficient grip to the user.
Regarding claim 12, Chambers also teaches a stem (40) extending from the external base of the receptacle.  
Regarding claim 13, Chambers in view of Conti teaches the menstrual cup as claimed in claim 12. Chambers also teaches that the stem should be made flexible to improve user comfort, but fails to specifically teach that the stem has a cross-sectional area between 5.5 mm2 and 7.5 mm2 and a length of between 15 mm and 30 mm. Conti teaches a stem having a length of 13mm-15mm and teaches that dimension of the device may be altered in order to accommodate difference in anatomy. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize both the stem length in order to accommodate differences in In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 14, Chambers in view of Conti teaches the menstrual cup as claimed in claim 12. Chambers is silent as to the combined length of the receptacle and stem. Conti teaches that the combined length of the receptacle and stem is less than 70 mm [0039]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form the device of Chambers having a length as suggested by Conti in order to ensure proper user fit as taught by Conti.  
Regarding claim 15, Chambers also teaches that the cup is formed as an integral piece (See Fig. 4) and is formed of organosilicon oxide polymer [0022].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US Pre-Grant Publication 2008/0077097) in view of Conti (US Pre-Grant Publication 2017/0049609), and further in view of “Brand Comparison Photos”, Menstrualcupinfo.wordpress.com (available as of 3/5/2017, and retrieved by USPTO on 5/21/2021 using web.archive.org) (hereinafter ‘BCP’).
Regarding claim 8, Chambers in view of Conti teaches the menstrual cup as claimed in claim 1, but fails to teach a resting capacity of between 20 mL and 40 mL. BCP teaches the dimensions and capacities of a variety of menstrual cups which were commercially available as of 3/5/2017; of the 8 devices listed, 7 include capacities within the claimed range. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to try forming the device of Chambers in view of Conti with a resting volume by choosing from this finite list of .

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “JuJu Cup”, Menstrualcupinfo.wordpress.com (available as of 3/20/2017 and retrieved by USPTO on 5/21/2021 usine web.archive.org) (hereinafter ‘JC’), in view of Chambers et al. (US Pre-Grant Publication 2008/0077097), and Conti (US Pre-Grant Publication 2017/0049609).
Regarding claim 16, JC teaches an array of packages (see image showing two stacked product packages) comprising two or more menstrual cups, the array comprising: 
a first package comprising a first menstrual cup (JuJu Model 1) having a first size and capacity; 
a second package comprising a second menstrual cup (JuJu Model 2) having a second size and capacity; 
wherein each of the first and second menstrual cup has a a rim extending around the circumference of the top end and have an inner diameter D (See images in JC); and a length of less than 53 mm from the top end to the base of the receptacle (See JuJu Model 1 and Model 2 specifications provided below images).  
JC fails to specifically teach that the inner diameter across the top end is more than 35mm and a thickness Tr of between 3 mm and 5 mm; 
Chambers teaches a menstrual cup having a rim thickness of about 5mm and interpreted to faill within the claimed range but fails to specifically teach that the inner diameter ‘D’ is more than 35mm.
Conti teaches a menstrual cup having a range of diameter (76), rim (70) thickness, and a height of the receptacle of 43mm-54mm (height of device (40) – height of stem (44)) [0039]. Conti further teaches that the vaginal insert device of the invention can come in different sizes in order to accommodate differences in anatomy between women. 
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Chambers in view of Conti fails to teach that the rim requires a compression force as measured by the compression test method of at least 1N.  However, Chambers teaches that the device is formed from an elastomeric material [0022], and that the rim is folded to allow for insertion and then returns to its predetermined diameter [0023]. Therefore the rim of the device of Chambers necessarily requires a compression force to deform the rim. Although Chambers is silent as to the specific compression force, the device of Chambers in view of Conti is formed from the same material (i.e. silicone rubber) and has the identical structure as the claimed device, and the therefore interpreted to necessarily function in an identical manner to the device as claimed. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the stiffness of the rim in order to ensure that the rim is sufficiently flexible to be deformed by a user into a folded shape for insertion into the vagina and sufficiently stiff to return to its expanded shape and to press outwardly against the vagina with a force sufficient to maintain the position and seal. "[W]here the general conditions of a claim are In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 17, JC also teaches the first and second packages comprise the same brand identifier (See images).  
Regarding claim 18, JC in view of Chambers and Conti teaches an array of packages as claimed in claim 16, but fails to specifically teach that the first menstrual cup has an inner rim diameter Di of between 36 mm and 40 mm and the second menstrual cup has an inner rim diameter Di of between 42 mm and 46 mm.  Conti teaches a menstrual cup having a range of diameter (76), rim (70) thickness, and a height [0039] and further teaches that the vaginal insert device of the invention can come in different sizes in order to accommodate differences in anatomy between women. it would have been obvious to optimize the inner diameter of the device of JC, based on the motivation provided by Conti, in order to accommodate differences in anatomy and provide the user with the best comfort and fit. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “JuJu Cup”, Menstrualcupinfo.wordpress.com (available as of 3/20/2017 and retrieved by USPTO on 5/21/2021 usine web.archive.org) (hereinafter ‘JC’), in view of Chambers et al. (US Pre-Grant Publication 2008/0077097), and Conti (US Pre-Grant Publication 2017/0049609), and further in view of “Brand Comparison Photos”, Menstrualcupinfo.wordpress.com (available as of 3/5/2017, and retrieved by USPTO on 5/21/2021 using web.archive.org) (hereinafter ‘BCP’).
Regarding claim 19, JC in view of Chambers and Conti teaches an array of packages as claimed in claim 16. JC also teaches that the first menstrual cup (JuJu Model 1) has a resting capacity of between 20 mL and 28 mL but fails to specifically teach and the second menstrual cup has a resting capacity of between 33 mL and 41 mL.  BCP teaches a variety of menstrual cups having varying dimensions, including at least one (Large Yuuki, See chart in BCP) having a capacity within the claimed range of 33-41mL. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify JC in view of Conti with the teachings of BCP and to form the second menstrual cup with a capacity of 35mL with the reasonable expectation that such a size would be suitable for the anatomy of at least some users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781